                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

 IN RE CROP INPUTS ANTITRUST                     MDL No. 2993
 LITIGATION


                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing NOTICE OF

APPEARANCE of Shylah R. Alfonso was served on all parties in the following cases

electronically via ECF, or as indicated below, on March 11, 2021:

                                     Counsel for Plaintiffs

Piper v. Bayer CropScience, LP et al., S.D. Illinois, C.A. No. 3:21-cv-00021
Swanson v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00046
Lex v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00122
Jones Planting Co. III v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00173

 Served via ECF
 Vincent Briganti, Esq.                          W. Joseph Brucker, Esq.
 vbriganti@lowey.com                             wjbruckner@locklaw.com

 Linda P. Nussbaum, Esq.                         Karin E. Garvey, Esq.
 lnussbaum@nussbaumpc.com                        kgarvey@labaton.com

 Served via U.S. Mail
 Christian Levis, Esq.                           Bart D. Cohen, Esq.
 Roland R. St. Louis, III, Esq.                  Christopher B. Sanchez, Esq.
 LOWEY DANNENBERG, P.C.                          NUSSBAUM LAW GROUP, P.C.
 44 South Broadway                               1211 A venue of the Americas, 40th Floor
 White Plains, NY 10601                          New York, NY 10036

 Robert A. Clifford, Esq.                        Arthur N. Bailey, Esq.
 Shannon M. McNulty, Esq.                        Marco Cercone, Esq.
 CLIFFORD LAW OFFICES PC                         RUPP BAASE PFALZGRAF
 120 North LaSalle St., Suite 3100               CUNNINGHAM LLC
 Chicago, IL 60602                               1600 Liberty Building
                                                 424 Main Street
                                                 Buffalo, NY 14202
 Charles F. Barrett, Esq.                        J. Barton Goplerud, Esq.
 NEAL & HARWELL, PLC                             Brandon M. Bohlman, Esq.
 1201 Demonbreun Street, Suite 1000              SCHINDLER,ANDERSON,GOPLERUD
 Nashville, TN 37203                             &WEESE P.C.
                                                 50 I 5 Grand Ridge Drive, Suite 100
                                                 West Des Moines, IA 50265

 Gregory S. Asciolla, Esq.                       Jonathan P. Barrett, Esq.
 Jonathan S. Crevier, Esq.                       BARRETT LAW, PLLC
 LABA TON SUCHAROW LLP                           121 Colony Crossing, Suite D
 140 Broadway                                    Madison, MS 39110
 New York, NY 10005

 Marc Edelson, Esq.                              Joseph E. Mariotti, Esq.
 EDELSON LECHTZIN LLP                            CAPUTO & MARIOTTI, P.C.
 3 Terry Drive, Suite 205                        7 3 0 Main Street
 Newtown, PA 18940                               Moosic, PA, 18507

 Robert K. Shelquist, Esq.                       Robert L. King, Esq.
 Brian D. Clark, Esq.                            Stephen M. Tillery, Esq.
 Rebecca A. Peterson, Esq.                       Jamie L. Boyer, Esq.
 Stephanie A. Chen, Esq.                         Carol Lee O’Keefe, Esq.
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.                KORBIN TILLERY
 100 Washington Ave. South, Suite 2200           One U.S. Bank Plaza
 Minneapolis, MN 55401                           505 North 7th Street, Suite 3600
                                                 St. Louis, MO 63101-1625

                                                 George, A. Zelcs, Esq.
                                                 John A. Libra, Esq.
                                                 Randall P. Ewing, Jr., Esq.
                                                 Jonathon Byrer, Esq.
                                                 Ryan Zachary Cortazar, Esq.
                                                 KORBIN TILLERY
                                                 205 North Michigan Avenue, Suite 1950
                                                 Chicago, IL 60601


Duncan v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00158

 Served via ECF
 Derek Y. Brandt, Esq.
 dyb@mccunewright.com




                                             2
 Served via U.S. Mail                            Richard D. McCune, Esq.
 Leigh M. Perica, Esq.                           MCCUNE WRIGHT AREVALO, LLP
 Connor P. Lemire, Esq.                          3281 East Guasti Road, Suite 100
 MCCU NE WRIGHT AREVALO, LLP                     Ontario, California 91761
 231 North Main Street, Suite 20
 Edwardsville, Illinois 62025



Canjar v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00181

 Served via U.S. Mail
 Robert L. King, Esq.                            George, A. Zelcs, Esq.
 Stephen M. Tillery, Esq.                        John A. Libra, Esq.
 Jamie L. Boyer, Esq.                            Randall P. Ewing, Jr., Esq.
 Carol Lee O’Keefe, Esq.                         Jonathon Byrer, Esq.
 KORBIN TILLERY                                  Ryan Zachary Cortazar, Esq.
 One U.S. Bank Plaza                             KORBIN TILLERY
 505 North 7th Street, Suite 3600                205 North Michigan Avenue, Suite 1950
 St. Louis, MO 63101-1625                        Chicago, IL 6060 l

 Joseph E. Mariotti, Esq.                        Marc Edelson, Esq.
 CAPUTO & MARIOTTI, P.C.                         EDELSON LECHTZIN LLP
 730 Main Street                                 3 Terry Drive, Suite 205
 Moosic, PA, 18507                               Newtown, PA 18940



Vienna Eqho Farms v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00204

 Served via U.S. Mail
 Jonathan W. Cuneo, Esq.                         John W. “Don” Barrett, Esq.
 Victoria Sims, Esq.                             Katherine Barrett Riley, Esq.
 Blaine Finley, Esq.                             David McMullan, Jr., Esq.
 CUNEO GILBERT & LADUCA, LLP                     Sterling Starns, Esq.
 4725 Wisconsin Ave., NW, Suite 200              BARRETT LAW GROUP, P.A.
 Washington, DC 20016                            P.O. Box 927
                                                 404 Court Square North
                                                 Lexington, Mississippi 39095-0927




                                             3
Budde v. Bayer CropScience, LP et al., D. Kansas, C.A. 2:21-cv-02095

 Served via U.S. Mail
 Rex A Sharp, Esq.
 Ruth Anne French-Hodson, Esq.
 SHARP LAW, LLP
 5301 W. 75th Street
 Prairie Village, KS 66208


Handwerk v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00351

 Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com5301 W.
 75th Street
 Prairie Village, KS 66208
 Served via U.S. Mail
 Joseph W. Cotchett, Esq.                       Daniel C. Hedlund, Esq.
 Adam J. Zpala, Esq.                            Michelle J. Looby, Esq.
 Karin B. Swope, Esq.                           Daniel J. Nordin, Esq.
 Elizabeth T. Castillo, Esq.                    Mickey L. Stevens, Esq.
 James G.B. Dallal, Esq.                        GUSTAFSON GLUEK PLLC
 Reid W. Gaa                                    Canadian Pacific Plaza
 COTCHETT, PITRE & MCCARTHY, LLP                120 South Sixth Street, Suite 2600
 840 Malcolm Road, Suite 200                    Minneapolis, MN 55402
 Burlingame, CA 94010

 Joseph Goldberg, Esq.                          Michael R. Cashman, Esq.
 Vincent J. Ward, Esq.                          Anne T. Regan, Esq.
 Frank T. David, Esq.                           Nathan D. Prosser, Esq.
 Josh B. Ewing, Esq.                            HELLMUTH & JOHNSON PLLC
 FREEDMAN BOYD HOLLANDER                        8050 West 78th Street
 GOLDBERG URIAS & WARD P.A.                     Edina, MN 55439
 20 First Plaza, Suite 700
 Albuquerque, NM 87102



Flaten v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00404

 Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com




                                            4
 Served via U.S. Mail
 Richard M. Paul III, Esq.                       Daniel C. Hedlund, Esq.
 Ashlea G. Schwarz, Esq.                         Michelle J. Looby, Esq.
 PAUL LLP                                        Daniel J. Nordin, Esq.
 601 Walnut Street, Suite 300                    Mickey L. Stevens, Esq.
 Kansas City, MO 64106                           GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402


Ryan Bros., Inc., et al. v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00433

 Served via U.S. Mail
 Richard M. Paul III, Esq.                       Daniel C. Hedlund, Esq.
 Ashlea G. Schwarz, Esq.                         Michelle J. Looby, Esq.
 PAUL LLP                                        Daniel J. Nordin, Esq.
 601 Walnut Street, Suite 300                    Mickey L. Stevens, Esq.
 Kansas City, MO 64106                           GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402


Pfaff v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00462

 Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com
 Served via U.S. Mail
 Robert J. Gralewski, Jr., Esq.                  Daniel C. Hedlund, Esq.
 Samantha L. Greenberg, Esq.                     Michelle J. Looby, Esq.
 KIRBY McINERNEY LLP                             Daniel J. Nordin, Esq.
 600 B Street, Suite 2110                        Mickey L. Stevens, Esq.
 San Diego, CA 92101                             GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402

 Timothy D. Battin, Esq.                         Kenneth A. Wexler, Esq.
 Christopher V. Le, Esq.                         Mark R. Miller, Esq.
 STRAUS & BOIES, LLP                             Melinda J. Morales, Esq.
 4041 University Drive, Suite 500                WEXLER WALLACE LLP
 Fairfax, VA 22030                               55 W. Monroe Street, Suite 3300
                                                 Chicago, Illinois 60603



                                             5
Carlson v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00475

 Served via U.S. Mail
 David M. Cialkowski, Esq.
 Brian C. Gudmundson, Esq.
 Alyssa J. Leary, Esq.
 ZIMMERMAN REED LLP
 1100 IDS Center, 80 S. 8th St.
 Minneapolis, MN 55402


Eagle Lake Farms v. Bayer v. Bayer CropScience, LP et al., D. Minnesota,
C.A. 0:21-cv-00543

 Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com
 Served via U.S. Mail
 Jeffrey B. Gittleman, Esq.                     Daniel C. Hedlund, Esq.
 Chad A. Carder, Esq.                           Michelle J. Looby, Esq.
 BARRACK, RODOS & BACINE                        Daniel J. Nordin, Esq.
 3300 Two Commerce Square                       Mickey L. Stevens, Esq.
 2001 Market Street                             GUSTAFSON GLUEK PLLC
 Philadelphia, PA 19103                         Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
                                                Minneapolis, MN 55402

 John G. Emerson, Esq.
 EMERSON FIRM, PLLC
 2500 Wilcrest, Suite 300
 Houston, TX 77042


Dekrey v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00639

 Served via U.S. Mail
 David M. Cialkowski, Esq.                      E. Powell Miller, Esq.
 Brian C. Gudmundson, Esq.                      Sharon S. Almonrode, Esq.
 Alyssa J. Leary, Esq.                          William Kalas, Esq.
 ZIMMERMAN REED LLP                             Dennis A. Lienhardt, Esq.
 1100 IDS Center, 80 S. 8th St.                 THE MILLER LAW FIRM PC
 Minneapolis, MN 55402                          950 West University Drive
                                                Rochester, Michigan 48307




                                            6
Tom Burke Farms v. Bayer CropScience, LP et al., E.D. Pennsylvania, C.A. 2:21-cv-01049

 Served via U.S. Mail
 Michael J. Boni, Esq.                            Patrick Howard, Esq.
 Joshua D. Snyder, Esq.                           Simon B. Paris, Esq.
 BONI, ZACK & SNYDER LLC                          SALTZ, MONGELUZZI & BENDESKY, P.C.
 15 St. Asaphs Road                               1650 Market Street, 52nd Floor
 Bala Cynwyd, PA 19004                            Philadelphia, PA 19103

 Dianne M. Nast, Esq.                             Roberta D. Liebenberg, Esq.
 NASTLAW LLC                                      Gerard A. Dever, Esq.
 1101 Market Street, Suite 2801                   Jessica D. Khan, Esq.
 Philadelphia, PA 19107                           FINE, KAPLAN AND BLACK, RPC
                                                  One South Broad Street, 23rd Floor
                                                  Philadelphia, PA 19107


                                   Counsel for Defendants

                                   All Actions Listed Above

 Served via U.S. Mail
 Jonathan Gleklen, Esq.                           David Lender, Esq.
 Laura Shores, Esq.                               Adam Hemlock, Esq.
 ARNOLD & PORTER                                  WEIL, GOTSHAL & MANGES LLP
 601 Massachusetts Ave, NW                        767 5th Avenue
 Washington, DC 20001-3743                        New York, NY 10153
 Counsel.for Defendants Bayer CropScience,        Counsel for Defendant BASF Corporation
 Inc. and Bayer CropScience, LLC

 Eric Mahr, Esq.                                  Kathy, L. Osborn, Esq.
 Angela Landry, Esq.                              FAEGRE DRINKER
 Daphne Lin, Esq.                                 300 N. Meridian St., Suite 2500
 FRESHFIELDS BRUCKHAUS DERINGER                   Indianapolis, IN 46204
 US LLP                                           Counsel for Defendant CHS, Inc
 700-13th Street NW, 10th Floor
 Washington, DC 20005
 Counsel for Defendant Cargill, Inc.

 Jason A. Lackerman, Esq.                         Michael L. McCluggage, Esq.
 Leslie John, Esq.                                Barack Echols, Esq.
 BALLARD SPAHR                                    EIMER ST AHL LLP
 1735 Market Street, 51 st Floor                  224 South Michigan A venue, Suite 1100
 Philadelphia, PA 19103-7599                      Chicago, IL 60604
 Counsel for Defendant Corteva, Inc.              Counsel for Defendant Federated
                                                  Cooperatives, Ltd.

                                              7
Paul Lopach, Esq.                                  F. Matthew Ralph, Esq.
Mike Hofmann, Esq.                                 DORSEY & WHITNEY LLP
BRYAN CAVE LEIGHTON PAISNER                        Suite 1500, 50 South Sixth Street
1700 Lincoln Street, Suite 4100                    Minneapolis, MN 55402
Denver, CO 80203-4541                              Counsel for Defendants Growmark, Inc. and
Counsel for Defendant Nutrien AG Solutions         Growmark FS, LLC

Jesse Solomon, Esq.                                Lee Peifer, Esq.
DA VIS POLK & WARDWELL LLP                         Peter C. Quittmeyer, Esq.
901 15th Street N.W.                               Jim McGibbon, Esq.
Washington, DC 20005                               EVERSHEDS SUTHERLAND(US)LLP
                                                   999 Peachtree Street, NE, Suite 2300
Counsel for Defendant Syngenta Corporation
                                                   Atlanta, GA 30309-3996
                                                   Counsel for Defendant Tenkoz, Inc.

Craig C. Martin, Esq.                              Nathan Eimer, Esq.
Matt Basil, Esq.                                   Vanessa Jacobsen, Esq.
WILLKIE FARR & GALLAGHER LLP                       Brian Chang, Esq.
300 North LaSalle                                  EIMER STAHL
Chicago, IL 60654-3406                             224 South Michigan Avenue, Suite 1100
                                                   Chicago, IL 60604
Counsel for Defendant Univar Solutions, Inc.
                                                   Counsel for Defendant Winfield Solutions, LLC


Dated: March 11, 2021                          Respectfully submitted,


                                               /s/ Shylah R. Alfonso
                                               Shylah R. Alfonso
                                               PERKINS COIE LLP
                                               1201 Third Avenue, Suite 4900
                                               Seattle, WA 98101-3099
                                               Telephone: (206) 359-8306
                                               salfonso@perkinscoie.com

                                               Counsel for Defendant
                                               Simplot AB Retail Sub, Inc.




                                               8
